FARMER MAC MORTGAGE SECURITIES CORPORATION as Note Purchaser NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION as Borrower FEDERAL AGRICULTURAL MORTGAGE CORPORATION as Guarantor NOTE PURCHASE AGREEMENT Dated as of December 15, 2008 TABLE OF CONTENTS Page RECITALS 1 ARTICLE I DEFINITIONS 1 SECTION 1.01.Definitions 1 SECTION 1.02.Principles of Construction 5 ARTICLE II PURCHASE OF NOTES 5 SECTION 2.01.Purchase of Notes; Minimum Denominations 5 SECTION 2.02.Interest Rates and Payment 5 SECTION 2.03.Maturity 7 ARTICLE III CONDITIONS PRECEDENT 7 SECTION 3.01.Conditions Precedent to the Purchase of Each Note 7 SECTION 3.02.Certificate of Pledged Collateral 8 ARTICLE IV REPORTING REQUIRMENTS 8 SECTION 4.01.Annual Reporting Requirements 8 SECTION 4.02.Default Notices 9 ARTICLE V REPRESENTATIONS OF THE PARTIES 9 SECTION 5.01.Represenations of Farmer Mac and the Purchaser 9 SECTION 5.02.Representations of National Rural 9 ARTICLE VI SECURITY AND COLLATERAL 11 SECTION 6.01.Security and Collateral 11 ARTICLE VII EVENTS OF DEFAULT 12 SECTION 7.01.Events of Default 12 SECTION 7.02.Acceleration 13 SECTION 7.03.Remedies Not Exclusive 13 ARTICLE VIII MISCELLANEOUS 13 SECTION 8.01. GOVERNING LAW 13 SECTION 8.02. WAIVER OF JURY TRIAL 13 SECTION 8.03. Notices 13 SECTION 8.04. Benefit of Agreement 14 SECTION 8.05. Entire Agreement 14 SECTION 8.06. Amendments and Waivers 14 SECTION 8.07. Counterparts 14 SECTION 8.08. Termination of Agreement 14 SECTION 8.09. Survival 14 SECTION 8.10. Severability 15 ARTICLE IX GUARANTEE 15 SECTION 9.01Guarantee 15 SECTION 9.02Control by Guarantor 16 Schedule I – Addresses for Notices Schedule II – Form of Applicable Margin Notice Schedule III – Form of Pricing Agreement Annex A-1 – Form of Fixed Rate Note-5/1 Annex A-2 – Form of Fixed Rate Note 5Y Annex A-3 – Form of Floating Rate Note Annex B –
